By the Court —
Daniels, J.
As the law formerly stood, there can be no doubt but that the judgment recovered in the action brought by the plaintiff against Stephen C. Jackson would have warranted a recovery by the plaintiff against the *132present defendants; for although a judgment in an action of ejectment was only conclusive in an action afterward brought for the recovery of mesne profits (Hopkins v. McLaren, 4 Cow., 667) before the Revised Statutes, that rule was at that time changed. From that time the judgment in such an action became conclusive on the rights of the parties to the subject-matter of the action, and all persons claiming from, through or under them by title accruing after the commence ment of the action. (3 R. S., 5th ed., 596, §§ 29, 31.) Where the judgment was by default, as it was in the present instance, this absolute effect could be acquired by it only at the expiration of the period of three years from the time of docketing it. Subject to that special exception the same conclusive effect was given by the statute to the judgment in an action of ejectment, as the common law had previously main tained respecting judgments in the other classes of actions; for they were conclusive on the parties to the action, and upon all those who afterward stood in privity with them. (Doty v. Brown, 4 Com., 71; Castle v. Noyes, 4 Kern., 329; Campbell v. Hall, 16 N. Y., 375, 578-9; 1 Greenleaf’s Ev., 7th ed., §§ 523, 536.)
The effect given by this statute to the judgment recovered in an action of ejectment clearly rendered that action one which affected the title of the property in controversy in it. For it bound that title not only as to the parties to the action, but also as to all who derived title under them from the time of the commencement of the action. To that extent the judgment, while it remained in force, conclusively settled the rights of the parties, and those claiming under them, or either of them, to the property in controversy. No judgment concerning the rights of parties to real property could have any greater effect than that upon the title of those affected by it. The action was one for that reason in which a notice of its pendency should have been filed in order to secure this statutory result against subsequent purchasers and encumbrancers, not otherwise having notice of the pendency of the suit or the recovery of the judgment.- Prior to the *133changes made by the Code of Procedure, a notice of that description was only required in a certain class of actions brought exclusively in the Court of Chancery. (2 R. S., 103, § 48.) But this provision was so far changed and extended by the Code as to include all actions, both legal and equitable, whose immediate or ultimate object should be to affect the title to real property. And it was further provided that the pendency of such an action should be constructive notice to a purchaser or encumbrancer of the property affected by it only from the time of filing the notice. This was the condition of the law when the action was commenced, in which the judgment relied upon by the plaintiff was recovered. (Laws of 1851, 884, § 132.) And it has remained unchanged ever since that time. (Code, § 132.)
As the notice required by that section of the statute for the purpose of securing the full effect of the judgment against subsequent purchasers and encumbrances, was not filed in the action brought by the plaintiff against Stephen C. Jackson, the judgment recovered in it was deprived of the effect which it otherwise must have had under the antecedent provisions adopted by the Revised Statutes upon that subject.
There was no evidence given upon the trial tending to show that either the grantee in the trust deed, or the mortgagee in the mortgage given by him had any notice of the existence of the judgment which the plaintiff had previously recovered against the grantor. And, under the circumstances of this case, they must be presumed to have acted without notice and in good faith, in taking the grant and encumbrances respectively executed and delivered to them. This is particularly so with the mortgagee, and it was under him the defendants were in possession, for he advanced the money to the mortgagor, for which the mortgage was received by him. And the same observations are equally applicable to the final purchaser of the fee of the land upon the sale ultimately made of it by the trustee.
Evidence was given tending to prove that the defendant, Andrews, had received such notice. But, even if he had, *134that could not affect the grantee in the previously delivered trust deed, or the mortgage which the mortgagee had at or before that time received and advanced his money upon. Neither could it impair the rights of the purchaser of the fee at the sale made by the trustee, for there was no evidence tending to show that such notice had been communicated to her.
The fact that such notice was given to the defendant was denied by him as a witness upon the trial, and the contrary' wras not found by the judge before whom the trial was had. If essential to the support of the judgment, it must be presumed that he found no such notice to have been given. For all such facts as might legally be found to be established by the evidence, and are necessary for the support of the judgment, are to be assumed to have been found by the court in conformity with the judgment directed, when nothing can be found in its conclusions in conflict with that supposition. No reason is shown by the case for doubting the correctness of the judgment appealed from. It should, therefore, be aiflrmed with costs.
Judgment affirmed.